


Exhibit 10.1
VALUEVISION MEDIA, INC.


Performance Stock Option Award Agreement
Under the 2011 Omnibus Incentive Plan


ValueVision Media, Inc. (the “Company”), pursuant to its 2011 Omnibus Incentive
Plan (the “Plan”), hereby grants to you, the Optionee named below, an Option to
purchase the number of shares of the Company's common stock shown in the table
below (the “Option Shares”) at the specified exercise price per share. The terms
and conditions of this Option Award are set forth in this Agreement, consisting
of this cover page and the Option Terms and Conditions on the following pages,
and in the Plan document which is attached. To the extent any capitalized term
used in this Agreement is not defined, it shall have the meaning assigned to it
in the Plan as it currently exists or as it is amended in the future.


Name of Optionee:**[_______________________]
Option Shares:**[_______]
Grant Date:__________, 20__
Exercise Price Per Share:$**[4.00]
Expiration Date:__________, 20__
Vesting and Exercise Schedule:


Dates
Date Average Closing Price equals or exceeds $6.00
Date Average Closing Price equals or exceeds $8.00
Date Average Closing Price equals or exceeds $10.00
Number of Option Shares as to Which
Option Becomes Vested and Exercisable
[50%] (First Tranche)
[25%] (Second Tranche)
[25%] (Third Tranche)





By signing below or otherwise evidencing your acceptance of this Agreement in a
manner approved by the Company, you agree to all of the terms and conditions
contained in this Agreement and in the Plan document. You acknowledge that you
have reviewed these documents and that they set forth the entire agreement
between you and the Company regarding your rights and obligations in connection
with this Option Award.


OPTIONEE:    VALUEVISION MEDIA, INC.




By:________________________________
Title:_______________________________


ValueVision Media, Inc.
2011 Omnibus Incentive Plan
Performance Stock Option Award Agreement


Option Terms and Conditions


1.    Non-Statutory Stock Option. This Option is not intended to be an
“incentive stock option” within the meaning of Section 422 of the Code and will
be interpreted accordingly.


2.    Timing of Vesting and Exercisability. So long as your Service to the
Company and its Affiliates has not ended, this Option will vest and become
exercisable as provided in this Section 2.


(a)Scheduled Vesting. This Option will vest and become exercisable as to the
number of Option Shares specified in the Vesting and Exercise Schedule on the
cover page to this Agreement on each of the dates the Average Closing Price (as
defined in Section 2(b) below) of a Share equals or exceeds the applicable
dollar amount specified in the Vesting and Exercise Schedule. The dollar amounts
specified in the Vesting and Exercise Schedule to be achieved as conditions
precedent to the vesting and exercisability of specified tranches




--------------------------------------------------------------------------------




of the Option Shares shall or may be subject to equitable adjustment by the
Committee under the circumstances specified in Section 12(a) of the Plan. The
Vesting and Exercise Schedule is cumulative, meaning that to the extent the
Option has not already been exercised and has not expired, terminated or been
forfeited, you or the person otherwise entitled to exercise the Option as
provided in this Agreement may at any time purchase all or any portion of the
Option Shares that may then be purchased under that Schedule.


(b)Definition of Average Closing Price. For purposes of this Agreement, and
except as otherwise provided in Section 10(a) below, the “Average Closing Price”
means the average closing sale price of a Share on the Nasdaq Stock Market (or
such other registered national securities exchange that is then the principal
exchange on which Shares are traded) for any period of 20 consecutive trading
days.


(c)Limitation on Scheduled Vesting. Notwithstanding Section 2(a) of this
Agreement, if the First Tranche of Option Shares identified in the Vesting and
Exercise Schedule has not yet vested on or before the third anniversary of the
Grant Date because the Average Closing Price has not reached the prescribed
level, then this Option will be forfeited in its entirety. If, however, the
First Tranche of Option Shares has vested on or before the third anniversary of
the Grant Date, then the vesting of the Second and Third Tranches of Option
Shares identified in the Vesting and Exercise Schedule may occur at any time on
or before the fifth anniversary of the Grant Date. To the extent either or both
of the Second and Third Tranches of Option Shares have not vested on or before
the fifth anniversary of the Grant Date, any unvested portion of this Option
shall immediately be forfeited.


(d)Possible Accelerated Vesting. Vesting and exercisability of this Option may
be accelerated during the term of the Option under the circumstances described
in Section 10 of this Agreement, and at the discretion of the Committee in
accordance with Section 3(b)(2) of the Plan.


3.    Expiration. This Option will expire and will no longer be exercisable at
5:00 p.m. Central Time on the earliest of:


(a)
the Expiration Date specified on the cover page of this Agreement;



(b)
upon your termination of Service for Cause;



(c)
upon the expiration of any post-termination exercise period specified in Section
6(e) of the Plan or Section 10(b) of this Agreement; or



(e)
the date (if any) fixed for termination or cancellation of this Option pursuant
to Section 10(c) of this Agreement.



4.    Service Requirement. If your Service with the Company and all of its
Affiliates terminates while this Option is outstanding, you will forfeit any
unvested portion (and, in the case of a termination for Cause, any unexercised
portion) of this Option as provided in Section 6(e) of the Plan. Except as
otherwise provided in Section 6(e) of the Plan and Section 10 of this Agreement,
this Option may be exercised only while you continue to provide Service to the
Company or any Affiliate, and then only if you have continuously provided such
Service since the Grant Date.


5.    Exercise of Option. Subject to Section 4, the vested and exercisable
portion of this Option may be exercised by delivering written or electronic
notice of exercise to the Company at the principal executive office of the
Company, to the attention of the Company's Corporate Secretary or the party
designated by such officer (which written or electronic notice will state the
number of Shares to be purchased and the manner in which the exercise price will
be paid, and must be signed or otherwise authenticated by the person exercising
this Option), or by such other means as the Committee may approve. If the person
exercising this Option is not the Optionee, he/she also must submit appropriate
proof of his/her right to exercise this Option.


6.    Payment of Exercise Price. When you submit your notice of exercise, you
must include payment of the exercise price of the Shares being purchased through
one or a combination of the following methods:




--------------------------------------------------------------------------------






(a)    cash (including check, bank draft or money order payable to the Company);


(b)    to the extent permitted by law, a broker-assisted cashless exercise in
which you irrevocably instruct a broker to deliver proceeds of a sale of all or
a portion of the Option Shares for which the Option is being exercised (or
proceeds of a loan secured by such Shares) to the Company in payment of the
purchase price of such Option Shares;


(c)    by delivery to the Company or its designated agent of unencumbered Shares
having an aggregate Fair Market Value on the date of exercise equal to the
purchase price of the Option Shares for which the Option is being exercised; or


(d)
by having the Company withhold a number of Shares that would otherwise be
delivered to you upon exercise, such number of Shares to be withheld having an
aggregate Fair Market Value on the date of exercise equal to the purchase price
of the Option Shares for which the Option is being exercised.



However, if the Committee determines, in any given circumstance, that payment of
the exercise price with Shares is undesirable for any reason, you will not be
permitted to pay any portion of the exercise price in that manner.


7.    Withholding Taxes. You may not exercise this Option in whole or in part
unless you make arrangements acceptable to the Company for payment of any
federal, state, local or foreign withholding taxes that may be due as a result
of the exercise of this Option. You hereby authorize the Company (or any
Affiliate) to withhold from payroll or other amounts payable to you any sums
required to satisfy such withholding tax obligations, and otherwise agree to
satisfy such obligations in accordance with the provisions of Section 14 of the
Plan. If you wish to satisfy some or all of such withholding tax obligations by
delivering Shares you already own or by having the Company withhold a portion of
the Shares that would otherwise be issued to you upon exercise of the Option,
you must make such a request which shall be subject to approval by the
Committee. Delivery of Shares upon exercise of this Option is subject to the
satisfaction of applicable withholding tax obligations.


8.    Issuance of Shares. As soon as practicable after the Company receives the
notice of exercise and payment of the exercise price as provided above, and
determines that all conditions to exercise, including Section 7 of this
Agreement, have been satisfied, it will arrange for the issuance of the Shares
being purchased. The Company will pay any original issue or transfer taxes with
respect to the issue and transfer of the Shares to you, and all fees and
expenses incurred by it in connection therewith. All Shares so issued will be
fully paid and nonassessable. Notwithstanding anything to the contrary in this
Agreement, the Company will not be required to issue or deliver any Shares prior
to the completion of such registration or other qualification of such Shares
under any state or federal law, rule or regulation as the Company may determine
to be necessary or desirable.


9.    Transfer Restrictions Upon Issued Shares. Except as otherwise provided in
this Section 9, the Net Shares (as defined in Section 9(a) below) issued upon an
exercise of this Option may not be sold, transferred, assigned, pledged or
otherwise encumbered or disposed of for a period of one year after the
applicable exercise date on which such Shares were acquired.


(a)Definition of Net Shares. For purposes of this Agreement, the “Net Shares”
issued upon an exercise of this Option means the number of Option Shares as to
which this Option is then being exercised minus (i) a number of Shares having an
aggregate Fair Market Value on the date of exercise equal to the purchase price
of the Option Shares for which the Option is then being exercised, and minus
(ii) a number of Shares having an aggregate Fair Market Value on the date of
exercise equal to the amount of taxes required to be withheld in connection with
the exercise, determined in accordance with your minimum required tax
withholding rate.


(b)No Requirement to Pay Exercise Price or Withholding Taxes in Shares. Neither
the requirement that the Net Shares issuable upon a Option exercise be subject
to transfer restrictions nor the manner of determining the number of Net Shares
shall be construed as requiring you to pay an Option exercise price or any
withholding taxes by means of the withholding of Option Shares otherwise
issuable upon the exercise of this Option. To




--------------------------------------------------------------------------------




the extent that you elect to satisfy these obligations in a manner other than by
a withholding of Option Shares otherwise issuable, only the portion of the
Shares issued that constitute Net Shares will be subject to the transferability
restriction imposed by this Section 9.


(c)Lapse of Transfer Restrictions. The one year restriction on transferability
that would otherwise be imposed on Net Shares by this Section 9 shall lapse if
your Service to the Company and its Affiliates is terminated by the Company or
any Affiliate without Cause, or as a result of your death or Disability.


(d)Enforcing Transfer Restrictions. The Secretary of the Company, or the
Company's transfer agent, will hold any certificate evidencing Net Shares during
the restriction on transferability, or cause such Net Shares to be maintained in
a book entry account, until the transferability restrictions imposed by this
Section 9 lapse. Until that time, any certificate(s) issued for Net Shares will
bear an appropriate legend referring to the transfer restrictions on the Net
Shares evidenced thereby, and any book entry accounts that reflect the issuance
of such Net Shares will be accompanied by a comparable notation regarding
applicable transfer restrictions.


10.    Change in Control. The following provisions apply to this Option in the
event of a Change in Control.


(a)Effect on Average Closing Price. With respect to a Change in Control that
involves a Corporate Transaction, the per Share fair market value (as determined
in good faith by the Committee) of the consideration to be received by the
Company or its shareholders in the Corporate Transaction shall be deemed the
Average Closing Price for purposes of determining the degree to which this
Option is vested as of or immediately prior to the effective time of the
Corporate Transaction.


(b)Continuation, Assumption or Replacement of Option. If this Option is
continued, assumed or replaced in connection with a Change in Control as
contemplated by Section 12(b)(1) of the Plan (for Corporate Transactions) or
Section 12(c) of the Plan, then to the extent the First Tranche of this Option
has not already vested pursuant to Section 2(a), that portion of the Option
shall immediately vest and become exercisable if you experience an involuntary
termination of Service for reasons other than Cause within one year after the
effective time of the Change in Control. To the extent this Option has become
vested and exercisable as of your involuntary termination of Service for reasons
other than Cause within one year after the effective time of a Change in
Control, including pursuant to this Section 10(b), it shall remain exercisable
for one year following your termination of Service (but in no event later than
the Expiration Date).


(c)Corporate Transactions Where Option Not Continued, Assumed or Replaced. If
this Option is not continued, assumed or replaced in connection with a Corporate
Transaction as contemplated by Section 12(b)(1) of the Plan, then to the extent
the First Tranche of this Option has not already vested pursuant to Section
2(a), that portion of the Option shall vest and become exercisable prior to the
effective time of the Corporate Transaction in the manner provided in Section
12(b)(2) of the Plan, and this Option shall terminate at the effective time of
the Corporate Transaction. Alternatively, the Committee may provide for the
cancellation of this Option at or immediately prior to the effective time of the
Corporate Transaction in exchange for a payment to you calculated in the manner
described in Section 12(b)(3) of the Plan, except that the calculation of such
payment shall be based only upon that number of Option Shares subject to the
then vested and exercisable portion of the Option, after giving effect to any
acceleration of vesting called for by this Section 10(c).


11.    Transfer of Option. During your lifetime, only you (or your guardian or
legal representative in the event of legal incapacity) may exercise this Option
except in the case of a transfer described below. You may not assign or transfer
this Option other than (i) a transfer upon your death in accordance with your
will, by the laws of descent and distribution or pursuant to a beneficiary
designation submitted in accordance with Section 6(d) of the Plan, or (ii)
pursuant to a qualified domestic relations order. Following any such transfer,
this Option shall continue to be subject to the same terms and conditions that
were applicable to this Option immediately prior to its transfer and may be
exercised by such permitted transferee as and to the extent that this Option has
become exercisable and has not terminated in accordance with the provisions of
the Plan and this Agreement.






--------------------------------------------------------------------------------




12.    No Shareholder Rights Before Exercise. Neither you nor any permitted
transferee of this Option will have any of the rights of a shareholder of the
Company with respect to any Shares subject to this Option until an appropriate
book entry in the Company's stock register has been made or a certificate
evidencing such Shares has been issued. No adjustments shall be made for
dividends or other rights if the applicable record date occurs before an
appropriate book entry has been made or your stock certificate has been issued,
except as otherwise described in the Plan.


13.    Discontinuance of Service. This Agreement does not give you a right to
continued Service with the Company or any Affiliate, and the Company or any such
Affiliate may terminate your Service at any time and otherwise deal with you
without regard to the effect it may have upon you under this Agreement.


14.    Governing Plan Document. This Agreement and Option are subject to all the
provisions of the Plan, and to all interpretations, rules and regulations which
may, from time to time, be adopted and promulgated by the Committee pursuant to
the Plan. If there is any conflict between the provisions of this Agreement and
the Plan, the provisions of the Plan will govern.


15.    Choice of Law. This Agreement will be interpreted and enforced under the
laws of the state of Minnesota (without regard to its conflicts or choice of law
principles).


16.    Binding Effect. This Agreement will be binding in all respects on your
heirs, representatives, successors and assigns, and on the successors and
assigns of the Company.


17.    Notices. Every notice or other communication relating to this Agreement
shall be in writing and shall be mailed to or delivered to the party for whom it
is intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided. Unless and
until some other address is so designated, all notices or communications by you
to the Company shall be mailed or delivered to the Company at its office at 6740
Shady Oak Road, Eden Prairie, MN 55344, fax 952‑943‑6111, and all notices or
communications by the Company to you may be given to you personally or may be
mailed to you at the address indicated in the Company's records as your most
recent mailing address.
By signing the cover page of this Agreement or otherwise accepting this Award in
a manner approved by the Company, you agree to all the terms and conditions
contained in this Agreement and in the Plan document.




